IN THE UNlTED STATES DlSTRlC'I` COURT
FOR THE SOU'I`l-IERN DISTRICT OF OHIO
WES'l`ERN DIVISION
Ayinde Khamisi,
Pelitioner(s),
Case Number: 1:18€v547
vs.
Judge Susan .I . Dlott
Warden, Correctional Reception Center,
Respondent(s).
ORDER
The Court has reviewed the Report and Recommendation ofUnited Slates Mag,istrate
Judge Stephanie K. Bowman filed on August 15, 2018 (Doc. 2), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. ?2(b) expired August 15, 201 8_. hereby
ADOPTS said Report and Recommendation.
According,ly, the petition is DISMISSED without prejudice subject to reiiling upon the

exhaustion of petitioner’s state court remedies

I'l` IS SO ORDF.RED.

/<EM away

judge Susan .I. tt
United Slates Dis rict Court

